                           UNITED STATES DISTRICT COURT

                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                             )
                                                     )
       v.                                            )
                                                     )      Case No. 1:20-cr-06-PB
CHRISTOPHER C. CANTWELL,                             )
                                                     )
       Defendant.                                    )

                               SUPERSEDING INDICTMENT

       The Grand Jury charges:

                                        COUNT ONE
                                      18 U.S.C. § 875(b)
                           Extortionate Interstate Communications

       On or about June 16, 2019, within the District of New Hampshire and elsewhere, the

defendant,

                              CHRISTOPHER C. CANTWELL,

with intent to extort from Victim 1 a thing of value, namely, personal identifying information for

a man known by the on-line pseudonym “VM,” and for the purpose of issuing a threat and with

knowledge that the communications would be viewed as a threat, transmitted a communication

in interstate commerce containing a threat to injure the person of another. The defendant sent an

instant message through the Telegram Messenger app to Victim 1 stating, “So if you don’t want

me to come and f*ck your wife in front of your kids, then you should make yourself scarce[.]

Give me Vic, it’s your only out.”

       In violation of Title 18, United States Code, Section 875(b).




                                                1
                                       COUNT TWO
                                     18 U.S.C. § 875(c)
                           Threatening Interstate Communications

       On or about June 16, 2019, within the District of New Hampshire and elsewhere, the

defendant,

                              CHRISTOPHER C. CANTWELL,

for the purpose of issuing a threat and with knowledge that the communications would be viewed

as a threat, transmitted a communication in interstate commerce containing a threat to injure the

person of another. The defendant sent an instant message through the Telegram Messenger app

to Victim 1 stating, “So if you don’t want me to come and f*ck your wife in front of your kids,

then you should make yourself scarce.”

       In violation of Title 18, United States Code, Section 875(c).



                                       COUNT THREE
                                      18 U.S.C. § 875(d)
                           Threat to Injure Property or Reputation

       Between on or about June 15, 2019, and on or about June 17, 2019, within the District of

New Hampshire and elsewhere, the defendant,

                              CHRISTOPHER C. CANTWELL,

with intent to extort from Victim 1 a thing of value, namely, personal identifying information for

a man known by the on-line pseudonym “VM,” knowingly transmitted in interstate and foreign

commerce communications containing a threat to injure the reputation of Victim 1 and a threat to

accuse Victim 1 of a crime. Specifically, the defendant sent instant messages through the

Telegram Messenger app to Victim 1 stating, “Get a f*cking life or I will ruin the one you have”;

“. . . you are going to lose everything you have”; “Next time I post that photo, the faces won’t be


                                                2
blurred, and they you’re going to start getting unexpected visitors”; “. . . you’re the one who’s

gonna suffer cause you’re the one who I can get”; “You think the FBI would take issue with an

LSD user owning guns around kids?”; “On Tuesday I’m going to send every episode of

BowlCast along with your identifying information to whatever the local equivalent of CPS is in

your jurisdiction”; “But I’m pretty sure once that visit comes, you’ll understand that this is

serious”; and “Tell [VM] that if he gives himself up, he can save your family.”

       In violation of Title 18, United States Code, Section 875(d).

                                          COUNT FOUR
                                       18 U.S.C. § 2261A(2)
                                          Cyberstalking

       Between in or about June 15 and June 17, 2019, within the District of New Hampshire

and elsewhere, the defendant,

                                CHRISTOPHER C. CANTWELL,

with the intent to harass and intimidate Victim 1, did use facilities of interstate and foreign

commerce, including electronic communication services and telephone facilities, to engage in a

course of conduct that placed Victim 1 in reasonable fear of serious bodily injury to Victim 1’s

spouse, and that caused, attempted to cause, and would be reasonably expected to cause

substantial emotional distress to Victim 1 and Victim 1’s spouse. The defendant’s course of

conduct included (1) on or about June 15-16, 2019, threatening to rape Victim 1’s wife,

threatening to “dox” Victim 1 by publishing on the internet Victim 1’s identifying information,

and threatening to report Victim 1 to Child and Protective Services, by sending instant messages

through the Telegram Messenger app to Victim 1 stating, “Get a f*cking life or I will ruin the

one you have”; “. . . you are going to lose everything you have”; “Next time I post that photo,

the faces won’t be blurred, and they you’re going to start getting unexpected visitors”; “. . .

you’re the one who’s gonna suffer cause you’re the one who I can get”; “. . . but if you give me


                                                  3
fake info, then your wife is gonna have trouble sleeping at night until she leaves you and takes

your kids away”; “So if you don’t want me to come and f*ck your wife in front of your kids,

then you should make yourself scarce”; “I bet one of my incel listeners would love to give her

another baby”; “You think the FBI would take issue with an LSD user owning guns around

kids?”; “On Tuesday I’m going to send every episode of BowlCast along with your identifying

information to whatever the local equivalent of CPS is in your jurisdiction”; “But I’m pretty sure

once that visit comes, you’ll understand that this is serious”; and “Tell [VM] that if he gives

himself up, he can save your family.”; (2) on or about June 17, 2019, doxing Victim 1 by posting

Victim 1’s state, town, and street and photographs of Victim 1 and Victim 1’s wife and children

on the Radical Agenda account on Telegram Messenger, and writing “that’s [Victim 1], and

tomorrow morning, I’m calling CPS to [give] them every episode of BowlCast, and inform them

that this acid dropping fake Nazi is endangering those children with his behavior”; and (3) on or

about June 17, 2019, telephoning the child abuse and neglect hotline in Victim 1’s state and

making a report against Victim 1.

       In violation of Title 18, United States Code, Section 2261A(2).



                                                      A TRUE BILL


Date: July 8, 2020                                    /s/ Foreperson
                                                      Foreperson

       SCOTT W. MURRAY
       United States Attorney


By:    /s/ John S. Davis
       John S. Davis
       Anna Krasinski
       Assistant United States Attorneys



                                                 4
